                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     CECIL EUGENE SHAW,                                  Case No.16-cv-03768-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                 v.                                          SANCTIONS
                                  10

                                  11     RANDY KELLEY, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On February 1, 2019, the Court granted in part and denied in part plaintiff Mr. Shaw’s

                                  15   motion for summary judgment. The case was set for a March 20, 2019 Final Pretrial Conference

                                  16   and an April 1-3, 2019 bench trial. Dkt. Nos. 56, 77, 79, 80. In a subsequent court-ordered status

                                  17   report, the parties advised that while a trial might be necessary as to the remaining alleged barriers

                                  18   at issue, they expected that those issues would be resolved through settlement. Dkt. Nos. 80, 81.

                                  19   Meanwhile, the Court referred the matter to mediation, and a mediation was set for March 8, 2019.

                                  20   Dkt. Nos. 85, 89.

                                  21          On March 6, 2019, Mr. Shaw filed a notice of settlement, stating that the parties reached a

                                  22   settlement “with respect to the outstanding injunctive issues.” Dkt. No. 92. On March 7, 2019,

                                  23   defendants filed a notice of settlement, stating that “the parties have agreed to settle the above-

                                  24   captioned matter.” Dkt. No. 95. Based on the representations regarding settlement, the Court

                                  25   granted the parties’ request to vacate the trial-related deadlines and appearances, and the March 8,

                                  26   2019 mediation was vacated. Dkt. Nos. 96, 97. Noting that there appeared to be no remaining

                                  27   issues regarding injunctive relief and that the Court had already resolved the matter of Mr. Shaw’s

                                  28   request for statutory damages, the Court stated that it believed only attorney’s fees remained in
                                   1   dispute. Nevertheless, the Court directed the parties to file a status report that (1) identified

                                   2   remaining issues to be resolved by the Court and (2) proposed a briefing and/or hearing schedule.

                                   3   Id.

                                   4          In response, the parties filed a joint report, advising that they anticipated that Mr. Shaw

                                   5   would move for attorney’s fees. Dkt. No. 98. They proposed a briefing and hearing schedule,

                                   6   including an April 9, 2019 deadline for Mr. Shaw to file his fees motion. Id. The parties

                                   7   identified no other issues that remained to be resolved by the Court. The Court issued an order

                                   8   adopting the parties’ proposed briefing schedule and setting the matter for a May 14, 2019

                                   9   hearing. Dkt. No. 99.

                                  10          Mr. Shaw did not file his fees motion on April 9. Instead, he filed a request to “continue

                                  11   his deadline to consummate settlement.” Dkt. No. 100. Although Mr. Shaw previously told the

                                  12   Court that the parties had reached a settlement “with respect to the outstanding injunctive issues,”
Northern District of California
 United States District Court




                                  13   (Dkt. No. 92), and indicated that the only issue requiring adjudication was the issue of attorney’s

                                  14   fees (Dkt. No. 98), he now advises that he needs more time because “the parties have not finalized

                                  15   the remainder of claims, which would make [a fees] motion premature.” Dkt. No. 100.

                                  16          Based on the foregoing, the Court sets a show cause hearing and further status conference

                                  17   for April 23, 2019, 10:00 a.m., in Courtroom 2. Lead counsel for both sides responsible for

                                  18   trying this matter shall appear in person and show cause why they and/or their respective clients

                                  19   should not be sanctioned for their apparent misrepresentations regarding settlement proceedings.

                                  20   At that time, the Court will also re-set the Final Pretrial Conference and bench trial for dates

                                  21   within the next 90 days, and the parties shall be prepared to discuss scheduling issues.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 10, 2019

                                  24

                                  25
                                                                                                      VIRGINIA K. DEMARCHI
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
                                                                                          2
